Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1-5 and 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
 An updated search has been performed and no prior art has been found that reads on the claims as amended. Therefore, none of the cited prior art whether taken alone or in any reasonable combination, reads on the newly amended claims as shown above.
The prior art of record fails to teach “allocating the first resource of the first SPS configuration to a first logical channel with a first priority in logical channel prioritization; allocating the second resource of the second SPS configuration to a second logical channel with a second priority in the logical channel prioritization; based on (1) the first resource and the second resource that are overlapped in the first time and (ii) the first priority that is higher than the second priority, selecting the first SPS configuration in the first time; and transmitting a MAC PDU related to the first logical channel in the first time, based on the first resource of the first SPS configuration, wherein transmission is not performed based on the second resource of the second SPS configuration not selected in the first time”, as substantially described in independent claim(s) 1 and 15.  These limitations, in combination with the remaining limitations of claim(s) 1 and 15 are not taught nor suggested by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474